Citation Nr: 1720881	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-39 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a neurologic disease of the lower extremities, to include as secondary to service-connected spina bifida of the sacrum. 

2.  Entitlement to a disability evaluation in excess of 10 percent for service-connected spina bifida of the sacrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran had active service from September 1977 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, denying the claims currently on appeal.

In May 2013, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  The Veteran has neurological disease of the lower extremities that is proximately due to or caused by his service connected spina bifida.

2.  For the entire appeal period, the Veteran's service-connected spina bifida of the sacrum is manifested by forward flexion greater than 30 degrees but not greater than 60 degrees; ankyloses has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neurological disease of the lower extremities have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  The criteria for a 20 percent evaluation, and no higher, for spina bifida or the sacrum based on limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131  (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).

The Veteran contends that he is entitled to service connection for neurological manifestations of the lower extremities arising as secondary to his service-connected disability of spina bifida.

A December 1978 service treatment record noted that the Veteran had low back pain after lifting, with no radiation of the pain into the lower extremities.  "The patient does state that if struck in the area of the low back over the sacrum that he does have a tingling sensation that is felt both in that area and into the lower extremities."  

VA examination in August 1979 noted the Veteran had recurring low back pain with no radiation, aggravated by lifting.  Neurological examination was normal.

An August 2006 VA examination noted lumbar disc herniation at L4-5.  A May 2008 MRI showed stable appearance of the tethered cord and suspected S3 level lipomeningocele; and no interval change in annular tears at L4/5 and L5/S1 without mass-effect upon the cord, lateral recesses, or exiting nerve roots.

A July 2008 VA neurological examination noted that the Veteran was suffering from bilateral lumbosacral radiculopathy.  The examiner opined that the Veteran's spina bifida condition was not the cause of this radiculopathy because spina bifida did not "usually" produce any lumbar radiculopathy symptoms. 

A May 2009 VA examination report noted chronic back pain that radiated to both legs and down to the toes; no opinion as to etiology was provided.  A July 2009 VA outpatient treatment record specifically noted that the Veteran had sacral cord deficits related to his spina bifida with meningomyocele.  

A May 2013 VA examiner diagnosed spina bifida, lumbar degenerative disc disease, and lumbar radiculopathy.  The examiner noted that lumbar degenerative disc disease had been diagnosed in 2008, while lumbar radiculopathy had been diagnosed in 1979.  The examiner noted exquisite tenderness over a 14 centimeter soft tissue mass over the sacrum as well as bilateral sciatic nerve radiculopathy.  Bowel and bladder problems were noted as being spina bifida related and present since childhood.  The examiner stated that the Veteran's service treatment records showed "no radiation or lower extremity symptoms unless he was touched over his cystic spina bifida and then he had bilateral foot numbness."  The examiner opined that the Veteran's radiculopathy was "less likely than not related to or worsened by his spina bifida."

In March 2017, the Board obtained an opinion from a VHA neurosurgeon, A.C.R., M.D.  Dr. R. reviewed the record and provided an opinion addressing the relationship between the Veteran's service connected spina bifida and his claimed lower extremity neurological complaints.  Dr. R. noted that spina bifida occurs in three subtypes, and that the Veteran had spina bifida occulta with tethered cord and lipomeningocele.  Dr. R. stated that in the presence of tethered cord in a patient, spina bifida could cause severe lower back pain with radiation into the legs and perineum, muscle weakness in the legs, numbness in the feet and legs, and bowel and bladder issues.  "While there is paucity of evidence linking spina bifida to disc herniation, it is possible that spina bifida, independent of disc herniation, is causing pain symptoms in this patient mimicking radicular distribution."  Dr. R. stated that it was more likely that the Veteran's current lower extremity neurological manifestation was due to or caused by his spina bifida.  

The Board finds that the evidence is at the very least in relative equipoise as to whether the Veteran has a neurological disease of the lower extremities that is the result of or proximately due to his service-connected spina bifida.  Therefore, affording benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted for neurological disease of the lower extremities as secondary to spina bifida.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

Increased Rating

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected spina bifida of the sacrum.  

The Veteran was originally granted service connection for spina bifida of the sacrum in a November 1979 rating decision.  A 10 percent disability evaluation was assigned, effective as of April 11, 1979.  VA most recently received a claim from the Veteran seeking a higher disability evaluation in April 2008.  

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

The Veteran was originally granted service connection for spina bifida of the sacrum in a November 1979 rating decision.  A 10 percent disability evaluation was assigned, effective as of April 11, 1979.  VA most recently received a claim from the Veteran seeking a higher disability evaluation in April 2008.

The Veteran's service connected spina bifida disability has been rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

A November 2007 functional capacity evaluation noted that the Veteran's lumbar flexion was to 60 degrees.  

On VA examination in May 2008, the examiner noted lumbar spine flexion from zero to 90 degrees, with mild pain at the end of the range.  Extension was from zero to 20 degrees, also with pain at the end of the range of motion.  Lateral bending was from zero to 25 degrees bilaterally, without pain.  Rotation was from zero to 30 degrees bilaterally, without pain.  After repetitive motions, the ranges remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.

On VA examination in May 2009, the examiner noted lumbar spine motions were limited in all planes.  There was muscle spasm around the lumbosacral spine region.  The Veteran was able to flex to 45 degrees and extend to 10 degrees.  Lateral bending was to 15 degrees bilaterally.  Rotation was to 20 degrees on the right and to 25 degrees on the left.  The Veteran complained of pain in all ranges of motion.  After repetitive motions, the ranges remained the same.  There was no evidence of additional limitation of joint function due to pain, fatigue, or lack of endurance.

On VA examination in May 2013, the Veteran was noted to work full time as a file clerk.  Flexion was noted as from zero to 85 degrees, with painful motion beginning at 60 degrees.  Extension was to 40 degrees.  Lateral flexion was to 45 degrees bilaterally.  Rotation was to 40 degrees bilaterally.  There was no additional limitation of motion after repetitive motion.  There was no functional loss or functional impairment.  There was tenderness over the soft tissue mass over the sacrum, but no guarding or muscle spasm was present.  

The Board finds that the evidence supports a rating of 20 percent for the Veteran's service-connected spina bifida throughout the appeals period on the basis of limitation of flexion to between 30 and 60 degrees.  While the measurements of flexion have not been entirely consistent, the majority of the measurements during the appeals period fall within that range.  Under these circumstances, the Board finds that the Veteran's disability picture more nearly approximates the criteria required for the 20 percent rating.  38 C.F.R. § 4.7.  

There is no showing that the Veteran's disability warrants a rating higher than 20 percent:  As the evidence of record fails to demonstrate limitation of forward flexion to 30 degrees or less or favorable ankylosis, a 40 percent disability rating is not warranted for the orthopedic manifestations of the service-connected lumbar spine disability based on objective measurements.  Moreover, the VA examiners indicated that there was no additional functional loss worse than the measured degrees of flexion even with consideration of painful motion, flare-ups and repetition.  Thus, the Veteran's range of motion and pain limitations are accounted for by the 20 percent rating and a higher 40 percent schedular rating is not warranted.  See DeLuca, 8 Vet. App. at 205; Mitchell, 25 Vet. App. at 36-37; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5237.  Moreover, the evidence does not show that the Veteran has any ankylosis of the thoracolumbar spine as he retains motion and it was expressly not shown on examination.

Given the above grant of service connection for neurological disease of the lower extremities related to the service connected spina bifida, the Board will not address the neurological component of the spine ratings as the RO must initially evaluate the newly service connected disability.

In sum, the demonstrated symptomatology supports a rating of 20 percent, and no higher, for the Veteran's service-connected spina bifida of the sacrum.  


ORDER

Service connection for neurological disease of the lower extremities is granted.

A rating of 20 percent, and no higher, for spinal bifida of the sacrum, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


